Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/09/2020 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Group II: claims 11-21 in the reply filed on 05/21/2022 is acknowledged.
Claims 1-10 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyai, H. et al. U. S. Patent No. US 10319088 B2  (hereinafter Miyai) in view of Wihl, T. et al.  U. S. Patent No. US 7126699 B1 (hereinafter Wihl).
Regarding claim 11, Miyai teaches a method, comprising: loading a photomask (This corresponds to element 60 in Fig. 1 which is a “EUV mask 60” cited in column 4 line 23 in Miyai.) into a time-delay-integration (TDI) inspection tool (This pertains to element 32 in Fig. 1 and column 6 line 3 in Miyai.), the photomask comprising a plurality of distinctly patterned regions (This corresponds to Fig. 2 and column 5 lines 17-22 in Miyai.) successively illuminating the plurality of distinctly patterned regions with an extreme ultraviolet (EUV) beam of light (This refers to “an EUV light source 11” in column 4 line 26 and Fig. 1 element 11 in Miyai. Fig. 1 shows the EUV lights are successively illuminating the plurality of distinctly patterned regions of element 60.); while illuminating respective distinctly patterned regions of the plurality of distinctly patterned regions, performing respective instances of imaging of the respective distinctly patterned regions using a TDI sensor in the TDI inspection tool (This pertains to column 5 line 67 to column 6 lines 1-7 in Miyai.); while performing the respective instances of imaging, using a reference intensity detector to measure reference intensities of EUV light collected from the photomask (This corresponds to element 27 in Fig. 1 and column 7 lines 42-45 in Miyai.).
However, Miyai fails to teach a calibration method and based on the results of the respective instances of imaging and the reference intensities of EUV light measured by the reference intensity detector, determining linearity of the TDI sensor.
Wihl, from the same field of endeavor as Miyai, discloses a calibration method (See column 13 lines 27-43 in Wihl.) and based on the results of the respective instances of imaging (This corresponds to element 40 in Fig. 10, which is a “measurement TDI 40” cited in column 14 line 26 in Wihl.) and the reference intensities of EUV light measured by the reference intensity detector (This corresponds to element 52 in Fig. 10, which is a “reference TDI 52” cited in column 14 line 26 in Wihl.), determining linearity of the TDI sensor (This refers to element 84 in Fig. 10 and column 16 lines 26-32 in Wihl.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Wihl to Miyai to have a calibration method and based on the results of the respective instances of imaging and the reference intensities of EUV light measured by the reference intensity detector, determining linearity of the TDI sensor in order to determine the height of the structure (See column 15 lines 34-37 in Wihl.).
Regarding claim 12, Miyai does not teach the method of claim 11, wherein determining the linearity of the TDI sensor comprises: determining pixel-by-pixel linearity of the TDI sensor, based on the results of the respective instances of imaging and the reference intensities of EUV light measured by the reference intensity detector; and determining a TDI integrated intensity linearity for the TDI sensor based on the pixel-by- pixel linearity.
However, Wihl, from the same field of endeavor as Miyai, discloses the method of claim 11, wherein determining the linearity of the TDI sensor (This refers to element 84 in Fig. 10 and column 16 lines 26-32 in Wihl.) comprises: determining pixel-by-pixel linearity of the TDI sensor (This corresponds to element 40 in Fig. 10, which is a “measurement TDI 40” cited in column 14 line 26 in Wihl. Each rectangular array in element 40 corresponds to each pixel in the TDI sensor, which means the linearity was determined pixel-by-pixel of the TDI sensor.), based on the results of the respective instances of imaging and the reference intensities of EUV light measured by the reference intensity detector (This refers to element 84 in Fig. 10 and column 16 lines 26-32 in Wihl.); and determining a TDI integrated intensity linearity for the TDI sensor based on the pixel-by- pixel linearity (This is shown in Fig. 10 in Wihl. The graph above element 40 shows intensity in each pixel and element 84 shows TDI integrated intensity linearity for the TDI sensor based on the pixel-by- pixel linearity.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Wihl to Miyai to have the method of claim 11, wherein determining the linearity of the TDI sensor comprises determining pixel-by-pixel linearity of the TDI sensor, based on the results of the respective instances of imaging and the reference intensities of EUV light measured by the reference intensity detector and determining a TDI integrated intensity linearity for the TDI sensor based on the pixel-by- pixel linearity in order to determine the calibration curve to use for specimens having different characteristics, dimensions, materials, and/or structures formed (See column 13 lines 39-43 in Wihl.).
Regarding claim 13, Miyai teaches the method of claim 11, wherein: the illuminating comprises pulsing the EUV beam (This refers to “an EUV light source 11” in column 4 line 26 and Fig. 1 element 11 in Miyai. Fig. 1 shows the EUV lights are successively illuminating the plurality of distinctly patterned regions of element 60.).
However, Miyai is silent with respect the determining comprises determining linearity of a subset of pixels in the TDI sensor, the subset being selected by the pulsing.
Wihl, from the same field of endeavor as Miyai, discloses determining comprises determining linearity (This refers to element 84 in Fig. 10 in Wihl.) of a subset of pixels in the TDI sensor, the subset being selected by the pulsing (This limitation pertains to paragraph [0056] of the application. This corresponds to Fig. 10 in Wihl. As the “stage 44” (See column 11 line 66 in Wihl.) which is element 44, move in the direction of 46, together with “specimen 12” (See column 11 lines 66-67 in Wihl.). This means the subset of the pixels being selected on the TDI sensor is dependent on the reflected light from element 12.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Wihl to Miyai to have the determining comprises determining linearity of a subset of pixels in the TDI sensor, the subset being selected by the pulsing in order to determine the height of the structure (See column 15 lines 34-37 in Wihl.).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyai and Wihl as applied to claim 11 above, and further in view of Shi, R.-F. et al. TW 201708942 A (hereinafter Shi).
Regarding claim 14, the modified device of Miyai does not teach the method of claim 11, wherein the photomask is a calibration photomask distinct from a production photomask, the method further comprising, after determining the linearity of the TDI sensor: inspecting the production photomask using the TDI inspection tool; and correcting results of the inspecting, based on the determined linearity of the TDI sensor.
However, Shi, from the same field of endeavor as Miyai, discloses the method of claim 11, wherein the photomask is a calibration photomask distinct from a production photomask (This refers to the statement “First, at operation 102 a mask detection tool is used to obtain at least three images of a calibration mask at different imaging configurations. Alternatively, two images can be used, but it has been found that using three images works well. In some embodiments described herein, the results of this calibration procedure can ultimately be used for defect detection of other pleated masks based on the reticle image.” paragraph 14 in Shi. The calibration photomask corresponds to “a calibration mask” while the production photomask refers to “other pleated masks”.), the method further comprising, after determining the linearity of the TDI sensor (Wihl teaches this limitation. See claim 11 above.): inspecting the production photomask using the TDI inspection tool (This pertains to “a mask detection tool” in paragraph 14 in Shi.); and correcting results of the inspecting, based on the determined linearity of the TDI sensor (Wihl teaches this limitation. See claim 11 above. The “correcting results of the inspecting” corresponds to the calibration curve of 84 in Fig. 10.). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Shi to the modified device of Miyai to have the method of claim 11, wherein the photomask is a calibration photomask distinct from a production photomask and inspecting the production photomask using the TDI inspection tool in order to determine whether the test reticle will likely result in an unstable or defective wafer (See Abstract lines 9-10 in Shi.).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyai and Wihl  as applied to claim 11 above, and further in view of  Satake, M et al. U. S. Patent No.  US 20140272676 A1 (hereinafter Satake) and Nakajima, Y. et al., "Effective-exposure-dose monitoring technique in EUV lithography," Proc. SPIE 7748, Photomask and Next-Generation Lithography Mask Technology XVII, 774824 (27 May 2010); https://doi.org/10.1117/12.868924 (hereinafter Nakajima) .
Regarding claim 15, the modified device of Miyai does not teach the method of claim 11, wherein: the plurality of distinctly patterned regions comprises a plurality of regions having respective line-space grating patterns of alternating EUV-absorber lines and EUV-reflective multi-layer coatings; and the respective line-space grating patterns have distinct respective absorber duty ratios, the absorber duty ratios being ratios of EUV-absorber line width to grating pitch.
Satake, from the same field of endeavor as Miyai, discloses the plurality of distinctly patterned regions (This refers to Fig. 3 in Satake.) comprises a plurality of regions having respective line-space grating patterns of alternating EUV-absorber lines (This pertains to 320-1 in Fig. 3 in Satake.) and EUV-reflective multi-layer coatings (This corresponds to the MULTILAYER STACK 312 in Fig. 3 in Satake.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Satake to the modified device of Miyai to have the plurality of distinctly patterned regions comprises a plurality of regions having respective line-space grating patterns of alternating EUV-absorber lines and EUV-reflective multi-layer coatings in order to determine the reflected light from a model of a reflective photo-mask that includes at least one defect (See paragraph [0056] lines 1-3 in Satake.).
However, the modified device of Miyai when modified by Satake, does not teach the limitation the respective line-space grating patterns have distinct respective absorber duty ratios, the absorber duty ratios being ratios of EUV-absorber line width to grating pitch.
Nakajima, from the same field of endeavor as Miyai, discloses the respective line-space grating patterns have distinct respective absorber duty ratios, the absorber duty ratios being ratios of EUV-absorber line width to grating pitch (See Fig. 1 in Nakajima.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Nakajima to the modified device of Miyai when modified by Satake to have the respective line-space grating patterns have distinct respective absorber duty ratios, the absorber duty ratios being ratios of EUV-absorber line width to grating pitch in order to measure the exposure dose of the photomask (See Abstract lines 5-7 in Nakajima.).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyai, Wihl, Satake, and  Nakajima  as applied to claim 15 above, and further in view of Yasin, E. et al. KR 20160108538 A (hereinafter Yasin).
Regarding claim 16, the modified device of Miyai does not teach the method of claim 15, further comprising positioning an aperture to select a zeroth-order diffraction beam as the light collected from the photomask.
However, Yasin, from the same field of endeavor as Miyai, discloses the method of claim 15, further comprising positioning an aperture to select a zeroth-order diffraction beam as the light collected from the photomask (This corresponds to Fig. 4 and in the DRAWING DESCRIPTION section lines 9-11 in Yasin.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Yasin to the modified device of Miyai to have the method of claim 15, further comprising positioning an aperture to select a zeroth-order diffraction beam as the light collected from the photomask in order to increase the sensitivity of the pixel in the detector (See the paragraph above before the DRAWING DESCRIPTION section in Yasin.).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyai, Wihl, Satake, and  Nakajima  as applied to claim 15 above, and further in view of Ruoff, J. et al. CN 102947759 A (hereinafter Ruoff).
Regarding claim 17, the modified device of Miyai does not teach the method of claim 15, wherein the respective line-space grating patterns have distinct respective EUV-absorber line widths but have identical grating pitches.
However, Ruoff, from the same field of endeavor as Miyai, discloses the method of claim 15, wherein the respective line-space grating patterns have distinct respective EUV-absorber line widths but have identical grating pitches (This pertains to Fig. 2 of the application and this corresponds to Fig. 1 in Ruoff. Fig. 1 shows the respective line-space grating patterns have distinct respective EUV-absorber line widths (this is element 109, see Abstract line 3) but have identical grating pitches (this is the element p).).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Ruoff to the modified device of Miyai to have the method of claim 15, wherein the respective line-space grating patterns have distinct respective EUV-absorber line widths but have identical grating pitches in order to optimize the determine the  best resolution (resolution)  operated in the EUV lithography system (See paragraph [0009] in Ruoff.).
Claim(s) 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyai and Wihl  as applied to claim 11 above, and further in view of  Satake.
Regarding claim 18, the modified device of Miyai does not teach the method of claim 11, wherein: the plurality of distinctly patterned regions comprises a plurality of regions having respective EUV-reflective multi-layer coatings; and the respective EUV-reflective multi-layer coatings have distinct respective numbers of layers.
However, Satake, from the same field of endeavor as Miyai, discloses the method of claim 11, wherein: the plurality of distinctly patterned regions comprises a plurality of regions having respective EUV-reflective multi-layer coatings; and the respective EUV-reflective multi-layer coatings have distinct respective numbers of layers (This limitation refers to Fig. 3 of the application which corresponds to Fig. 3 in Satake.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Satake to the modified device of Miyai to have the  method of claim 11, wherein: the plurality of distinctly patterned regions comprises a plurality of regions having respective EUV-reflective multi-layer coatings; and the respective EUV-reflective multi-layer coatings have distinct respective numbers of layers in order to be used to modify or repair one or more defects in the reflective photo-mask (See paragraph [0035] lines 5-6 in Satake.).
Regarding claim 21, the modified device of Miyai does not teach the method of claim 11, wherein: the plurality of distinctly patterned regions comprises a plurality of regions comprising respective EUV-absorber areas and respective EUV-reflective multi-layer coatings, the respective EUV-absorber areas being situated above the respective EUV-reflective multi-layer coatings; and the respective EUV-absorber areas have distinct respective thicknesses.
However, Satake, from the same field of endeavor as Miyai, discloses the method of claim 11, wherein: the plurality of distinctly patterned regions comprises a plurality of regions comprising respective EUV-absorber areas and respective EUV-reflective multi-layer coatings, the respective EUV-absorber areas being situated above the respective EUV-reflective multi-layer coatings; and the respective EUV-absorber areas have distinct respective thicknesses (All these limitations are shown in Fig. 3 of Satake.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Satake to the modified device Miyai to have the method of claim 11, wherein: the plurality of distinctly patterned regions comprises a plurality of regions comprising respective EUV-absorber areas and respective EUV-reflective multi-layer coatings, the respective EUV-absorber areas being situated above the respective EUV-reflective multi-layer coatings; and the respective EUV-absorber areas have distinct respective thicknesses in order to determine the reflected light from a model of a reflective photo-mask that includes at least one defect (See paragraph [0056] lines 1-3 in Satake.)
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyai and Wihl  as applied to claim 11 above, and further in view of  Dieu, L. et al. U. S. Patent No. US 20030228529 A1 (hereinafter Dieu).
Regarding claim 19, the modified device of Miyai does not teach the method of claim 11, wherein the plurality of distinctly patterned regions composes a graded EUV-reflective multi-layer coating.
However, Dieu, from the same field of endeavor as Miyai, discloses the method of claim 11, wherein the plurality of distinctly patterned regions composes a graded EUV-reflective multi-layer coating (See paragraphs [0040]-[0041] and Fig. 2a in Dieu.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Dieu to the modified device of Miyai to have the method of claim 11, wherein the plurality of distinctly patterned regions composes a graded EUV-reflective multi-layer coating in order to provide the desired transmission and phase shift characteristics (See paragraph [0035] line 5 in Dieu.).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyai, Wihl, and  Dieu  as applied to claim 19 above, and further in view of  Stearns, D. G. et al., "Multilayer mirror technology for soft-x-ray projection lithography," Appl. Opt. 32, 6952-6960 (1993) (hereinafter Stearns).
Regarding claim 20, the modified device of Miyai does not teach the method of claim 19, wherein: the graded EUV-reflective multi-layer coating comprises a number of alternating layers of Mo and Si; the alternating layers of Mo and Si have graded thicknesses in a first direction and uniform thicknesses in a second direction perpendicular to the first direction; and the alternating layers of Mo and Si have a constant thickness ratio.
Stearns, from the same field of endeavor as Miyai, discloses the method of claim 19, wherein: the graded EUV-reflective multi-layer coating comprises a number of alternating layers of Mo and Si (See Fig. 7(a) and p. 6 column 1 paragraph 3 line 1 in Streans.); the alternating layers of Mo and Si have graded thicknesses in a first direction and uniform thicknesses in a second direction perpendicular to the first direction (This is shown in Fig. 7(a) in Stearns which corresponds to Fig. 7 of the application.); and the alternating layers of Mo and Si have a constant thickness ratio (Fig. 7(a) shows alternating layers of Mo (white) and Si (black) have a constant thickness ratio.). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Stearns to the modified device of Miyai to have the method of claim 19, wherein: the graded EUV-reflective multi-layer coating comprises a number of alternating layers of Mo and Si; the alternating layers of Mo and Si have graded thicknesses in a first direction and uniform thicknesses in a second direction perpendicular to the first direction; and the alternating layers of Mo and Si have a constant thickness ratio in order to optimize the precision fabrication of aspheric imaging optics (See Abstract last statement in Stearns.).
Prior Art not Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
1. Tsuchiya, H. et al. U.S. Patent No. US 20090284591 A1, discloses a reticle defect inspection apparatus and reticle defect inspection method.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO FABIAN JR whose telephone number is (571)272-3632. The examiner can normally be reached M-F (8-12, 1-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERTO FABIAN JR/Examiner, Art Unit 2877                                                                                                                                                                                                        



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886